1    NORTON MOORE & ADAMS L.L.P.
2    William A. Adams, Esq. CSBN. 135035
     wadams@nmalawfirm.com
3
     501 West Broadway, Suite 800
4    San Diego, California 92101
     Tel: (619) 233-8200
5
     Fax: (619) 393-0461
6

7    Attorney for Defendants
8

9                      UNITED STATES DISTRICT COURT
10
                     SOUTHERN DISTRICT OF CALIFORNIA

11   JAMES RUTHERFORD, an           )    Case No. 3:20-CV-0688 GPC RBB
     individual,                    )
12                                  )
                                    )    Complaint Filed: April 9, 2020
13          Plaintiff,              )
                                    )
14                                  )    DEFENDANTS MEMORANDUM OF
     v.                             )    POINTS & AUTHORITIES IN
                                    )
15
                                    )    SUPPORT OF MOTION TO DISMISS
16   MARIBEL LEAL, an individual,   )    PLAINTIFF’S COMPLAINT
     ISRAEL RODRIGUEZ, an           )
17                                  )
     individual, PAUL RODRIGUEZ, an )    FRCP Rules 12(b)(1), 12(b)(6), 12(h)(3),
18   individual; and DOES 1-10,     )    & 28 USC §1367(c)
                                    )
     inclusive,                     )
19
                                    )    Date: Sept. 18, 2020
20          Defendants.             )    Time: 1:30 P.M.
                                    )
21
                                    )    Courtroom: 2D
                                    )    Judge: Hon. Gonzalo P. Curiel
22
                                    )
                                    )
23
                                    )
                                    )
24
                                    )
                                    )
25

26

27

28



                   Defendants’ Mem. of P&As ISO Motion to Dismiss
                              (3:20-CV-0688 GPC RBB)
1                                SUMMARY OF MOTION
2    Plaintiff JAMES RUTHERFORD’s (“Plaintiff”) Complaint against Defendants
3    MARIBEL LEAL, ISRAEL RODRIGUEZ, and PAUL RODRIGUEZ
4    (“Defendants”) alleges causes of action under the Americans with Disabilities Act,
5    Title III (relating to public accommodations) and the California Unruh Act.
6    Defendant brings this motion to dismiss on the following grounds:
7       1. Plaintiff fails to plead facts sufficient to allege the standing requirement of
8          an injury-in-fact.
9       2. State law claims predominate Plaintiff’s Complaint,
10      3. There novel and complex issues of state law, and
11      4. There are compelling reasons to decline supplemental jurisdiction under 28
12         U.S.C. §1367(c).
13

14                       STATEMENT OF RELEVANT FACTS
15         Plaintiff sues Defendants for injunctive relief under the Americans with
16   Disabilities Act (42 USC §§12101 et seq. “ADA”) (Compl., ¶¶ 26-31.) and for
17   damages and injunctive relief under California’s Unruh Civil Rights Act (Civil
18   Code §§51 et seq.) (Compl., ¶¶ 32-35.) Defendants are the owners and operators
19   of a casual family oriented Mexican restaurant in Oceanside California. Plaintiff
20   alleges he is disabled and that on some unspecified days in January and February
21   this year he encountered inaccessible parking at Defendants’ business. (Ibid. ¶¶1,
22   10 - 14)
23         As is readily ascertainable from the Court’s own records, Plaintiff has filed
24   20 accessibility lawsuits in the Southern District in the 12 months prior to filing
25   the present lawsuit and well over 100 in the Central District – in just the previous
26   12 months. This number of lawsuits qualifies him as a “high-frequency litigant”
27   under California Code of Civil Procedures §§425.50 and 425.55, which makes
28   him subject to special pleading requirements as a condition of seeking Unruh Act

                                           1
                     Defendants’ Mem. of P&As ISO Motion to Dismiss
                               (3:20-CV-0688 GPC RBB)
1    remedies. Plaintiff is the subject of a Civil Action by the District Attorney of
2    Riverside for essentially fraudulent litigation. Plaintiff prevailed by demurrer
3    based on various litigation privileges and the matter is currently under appeal by
4    the District Attorney. (California v. Rutherford, Case No. E073700, Court of
5    Appeal of California, Fourth Appellate District, Division Two; History: Riverside
6    County Superior Court, Case No. RIC1902577.
7

8                     PROCEDURAL AUTHORITY FOR MOTION
9          Lack of Subject matter jurisdiction will result in dismissal. (Federal Rule of
10   Civ. Proc. 12(b)(1)). Failure to state a claim upon which relief may be granted.
11   (FRCP Rule 12(b)(6))
12         Even at the initial pleading stage, plaintiffs bear the burden of establishing
13   the court’s subject matter jurisdiction. California Practice Guide, Federal Civil
14   Procedure Before Trial, §9:77.10.
15         FRCP Rule 12(d) allows pleading motions to be combined with summary
16   adjudication of facts outside the pleadings under FRCP Rule 56.
17         The present lawsuit should be dismissed for a trifecta of independently fatal
18   deficiencies: pleading, jurisdictional, and factual.
19

20                    ANALYSIS OF GROUNDS FOR DISMISSAL
21      A. There are multiple grounds for this Court to decline Supplemental
22
           Jurisdiction of Plaintiff’s state law causes of action.

23
        Under 28 U.S.C. 1367(c), a federal district court may decline supplemental
24
     jurisdiction over a plaintiff’s state law claims if any one of the following four
25
     grounds exist:
26
           (1) The claim raises a novel or complex issue of State law;
27
           (2) The claim substantially predominates compared with the claim or claims
28
           over which the district court has original jurisdiction;
                                            2
                      Defendants’ Mem. of P&As ISO Motion to Dismiss
                                (3:20-CV-0688 GPC RBB)
1          (3) The district court has dismissed all claims over which it has original
2          jurisdiction; or
3          (4) In exceptional circumstances, there are other compelling reasons for
4          declining jurisdiction.
5    28 U.S.C. §1367(c).
6          The same is true in public accommodation / disability access cases filed in
7    Federal District Court. See e.g., Organization for the Advancement of Minorities
8    With Disabilities v. Brick Oven Restaurant, 406 F.Supp.2d 1120, 1130-31 (C.D.
9    Cal. 2005) (hereinafter “OAM”) (holding that “statutory damages available to
10   Plaintiff Singletary under the Unruh Act substantially predominate over the
11   injunctive relief available under the ADA”).
12         B.   The Overwhelming Number of Recent Decisions Declined
13
     Supplemental Jurisdiction of These Types Cases.

14         Construction-related accessibility litigants regularly file in Federal District
15   Courts and invoke supplemental jurisdiction to avoid state law pleading
16   requirements adopted in 2015. These state requirements include complaint
17   verification and special filing fees for “high-frequency litigants.” (Cal. Code of
18   Civil Procedure §425.50-55). However, the overwhelming number of District
19   Courts now decline to exercise supplemental jurisdiction in these cases. The
20   decision in Schutza v. Cuddeback ((S.D. Cal. April 10, 2017), 262 F. Supp. 3d
21   1025) appears to have changed the tide. As of this writing, it has over 350 citing
22   decisions – nearly all favorably citing the Court’s rejection of supplemental
23   jurisdiction.
24         Several judges in the Central District now routinely flag construction-
25   related access cases with sua sponte orders to show cause why supplemental
26   jurisdiction should not be declined. (See e.g., Estrada v. C & W Golden Inv. LLC
27   (C.D.Cal. Jan. 6, 2020, No. CV 19-8565-DMG (ADSx)) 2020 U.S.Dist.LEXIS
28   1691; Garcia v. Birrieria Gonzalez Lounge (C.D.Cal. Jan. 3, 2020, No. CV 19-

                                           3
                     Defendants’ Mem. of P&As ISO Motion to Dismiss
                               (3:20-CV-0688 GPC RBB)
1    10723-CJC-SS) 2020 U.S.Dist.LEXIS 995; Marquez v. Skechers U.S.A., Inc.
2    (C.D.Cal. Jan. 3, 2020, No. CV 19-10813-CJC-AFM) 2020 U.S.Dist.LEXIS 986;
3    Whitaker v. Stiglitz (C.D.Cal. Dec. 16, 2019, No. CV 19-4122-DMG (JCx)) 2019
4    U.S.Dist.LEXIS 216910.)
5          While U.S. District Courts initially split on the issue of supplemental
6    jurisdiction of state law claims in “construction-related” access lawsuits, the tide
7    has turned decidedly in favor of dismissal. The experiences of the District Courts
8    with these types of lawsuits, over time, have made it abundantly clear that
9    construction-related access plaintiffs’ filing in District Court does a disservice to
10   both judicial economy and the State’s interest in interpreting and administering its
11   own laws. As recognized by the Hon. Cynthia Bashant of this Southern District:
12         As a high-frequency litigant primarily seeking relief under state law,
13
           the Court finds it would be improper to allow Plaintiff to use federal
           court as an end-around to California's pleading requirements.
14         Therefore, as a matter of comity, and in deference to California's
15         substantial interest in discouraging unverified disability
           discrimination claims, the Court declines supplemental jurisdiction
16
           over Plaintiff's Unruh Act claim. (Schutza v. Cuddeback (S.D.Cal.
17         2017) 262 F. Supp. 3d 1025, 1031.)
18
           Increasingly, Courts are basing their decisions to decline supplemental
19
     jurisdiction on “compelling reasons,” as well as novelty and complexity. In
20
     discussing California’s statutory efforts regulate what its legislature deemed abuse
21
     of its unique monetary remedies, The Hon. Larry Burns of California’s Southern
22
     District opined:
23
                  Unfortunately for California, its courts rarely get to interpret
24
           the meaning and application of these provisions because creative
25         plaintiffs are able to evade the heightened standards by bootstrapping
           an Unruh Act claim to a federal ADA claim, taking advantage of the
26
           lower pleading standards that come with it. While there's nothing
27         wrong with preferring to proceed in federal court, [*11] there is
28
           no substantive reason to do so in these cases. The only relief available
           under the ADA is injunctive relief, which can also be secured in state
                                              4
                        Defendants’ Mem. of P&As ISO Motion to Dismiss
                                  (3:20-CV-0688 GPC RBB)
1          court. In attempting to show that his decision to file in federal court is
2          not simply an attempt to evade California's heightened pleading rules,
           Schutza insists the "quality of judges [and] the quality of legal
3
           rulings" is higher in federal court. This argument, of course, flies in
4          the face of our judicial system's equal respect for state and federal
           courts. The convenience of electronic filing and the widespread
5
           availability of published opinions—other arguments Schutza
6          advances—may be creature comforts that make filing in federal court
7
           more enticing, but they hardly outweigh the disservice that is done to
           California's efforts to implement and interpret its own law when
8          federal courts exercise supplemental jurisdiction over these claims. If
9          Schutza were able to articulate a persuasive reason for his decision to
           file in federal court, perhaps this would be a different story. As it
10
           stands, though, the Court can discern no basis for the state law claim
11         being filed in federal court other than to prevent California from
           being able to [*12] apply and enforce its own rules.
12

13                Schutza also urges that to decline supplemental jurisdiction
14
           here would be an inefficient use of judicial resources because two
           suits concerning the same facts would proceed parallel in two
15         separate courts. But this is a problem of his own making. As
16         discussed above, there is no relief available to Schutza in federal
           court that could not be secured in state court. Had he brought this suit
17
           in state court, there would have been only one suit pending and he
18         would have been eligible to receive every form of relief he seeks: an
           injunction, money damages, and attorney's fees. By being
19
           "inefficient" and declining to exercise supplemental jurisdiction over
20         his state claim, this Court is simply recognizing that California has a
21
           strong interest in interpreting and enforcing its own rules without
           federal courts serving as a convenient end-around for creative
22         litigants. If that results in occasional inefficiency, it's a worthwhile
23         tradeoff.
24
           (Schutza v. Alessio Leasing, Inc. (S.D.Cal. Apr. 5, 2019, No.
25         18cv2154-LAB (AGS)) 2019 U.S.Dist.LEXIS 60152, at *10-12.)
26
           Plaintiff here has a long established record as a a high-frequency litigant
27
     under state law who files in District Court to avoid the State pleading
28
     requirements enacted specifically for his style of filing lawsuits. If Plaintiff wants
                                           5
                     Defendants’ Mem. of P&As ISO Motion to Dismiss
                               (3:20-CV-0688 GPC RBB)
1    to pursue State Court remedies, he should be made to comply with the procedural
2    pre-requisites intended to act as a gate keeper for such lawsuits. As held very
3    recently in this Southern District:
4                 Here, Plaintiff is a high-frequency litigant who would have to
5          abide by heightened pleading standards of veracity, specificity, and
           special fees if his claims were filed in state court. §§ 425.50-55.
6
           Allowing [*7] Plaintiff to bootstrap his Unruh Act claim onto an
7          ADA claim for the sole purpose of avoiding California's procedural
           rules would allow Plaintiff the enjoyment of those parts of California
8
           law that benefit him while disallowing the parts purposefully enacted
9          to protect Defendants. Further, there is no risk the parties will be
10
           unfairly burdened by inconsistent orders. Success in either or both
           courts will lead to the same result: the access barriers will be
11         remedied.
12                Therefore, the principles of comity and fairness, in conjunction
           with the state law claim's predominance, oblige this Court to decline
13
           supplemental jurisdiction over Plaintiff's Unruh Act claims.
14

15   (Schutza v. Enniss Family Realty I LLC (S.D.Cal. June 18, 2020, No. 20-CV-0298
16   W (JBL)) 2020 U.S.Dist.LEXIS 107028, at *6-7.)
17                                     CONCLUSION
18         Defendants respectfully requests this Court to issue an order an dismissing
19   Plaintiff’s Complaint and declining supplemental jurisdiction over Plaintiff’s state
20   law claims.
21

22   Date: July 31, 2020              NORTON MOORE & ADAMS LLP
23                                          By:_/s/William Adams__________
24
                                            William A. Adams
                                            Attorney for Defendants
25

26

27

28


                                           6
                     Defendants’ Mem. of P&As ISO Motion to Dismiss
                               (3:20-CV-0688 GPC RBB)
